                                                                                      Case 2:20-cv-00799-JAD-VCF Document 25 Filed 06/19/20 Page 1 of 2



                                                                                  1   Patrick J. Reilly, Esq.
                                                                                      Nevada Bar No. 6103
                                                                                  2   Connor H. Shea, Esq.
                                                                                      Nevada Bar No. 14616
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway
                                                                                  4   Suite 1600
                                                                                      Las Vegas, NV 89106-4614
                                                                                  5   Telephone: 702.382.2101
                                                                                      Facsimile: 702.382.8135
                                                                                  6   preilly@bhfs.com
                                                                                      cshea@bhfs.com
                                                                                  7
                                                                                      Attorneys for Charles C. Brennan
                                                                                  8    and Mary Brennan
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                               UNITED STATES DISTRICT COURT
                                                                                 11                                       DISTRICT OF NEVADA
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13   CHARLES C. BRENNAN, an individual;                 Case No.: 2:20-cv-00799-JAD-VCF
                                                                                      and MARY BRENNAN, an individual,
                                                                                 14
                                                                                                        Plaintiffs,
                                                                                 15                                                             ORDER GRANTING AMENDED
                                                                                      v.                                                      STIPULATION TO EXTEND REPLY
                                                                                 16                                                          DEADLINE AND DENYING AS MOOT
                                                                                      CADWELL SANFORD DEIBERT &                                   ORIGINAL STIPULATION
                                                                                 17   GARRY LLP, a South Dakota limited-
                                                                                      liability partnership; CUP O’DIRT LLC, a
                                                                                 18   South Dakota limited-liability company;                        [ECF Nos. 23, 24]
                                                                                      DOES I through X, inclusive; and ROE
                                                                                 19   ENTITIES I through X, inclusive,

                                                                                 20                     Defendants.

                                                                                 21

                                                                                 22                                              STIPULATION

                                                                                 23              Charles C. Brennan and Mary Brennan (collectively referred to herein as the “Plaintiffs”),

                                                                                 24   Defendant Cadwell Sanford Deibert & Garry LLP (“Defendant Cadwell”), and Defendant Cup

                                                                                 25   O’Dirt LLC (“Defendant COD”) by and though their respective counsel of record, hereby stipulate

                                                                                 26   and agree to extend the deadline for Plaintiffs to file a reply brief to Defendant Cadwell’s

                                                                                 27   Opposition (the “Opposition”) (ECF 19) to the Plaintiffs’ Motion to Remand (the “Motion to

                                                                                 28   Remand”) (ECF 15) as follows:
                                                                                      21138551                                           1
                                                                                      Case 2:20-cv-00799-JAD-VCF Document 25 Filed 06/19/20 Page 2 of 2



                                                                                  1            WHEREAS, on May 28, 2020, the Plaintiffs filed the Motion to Remand (ECF 15);
                                                                                  2            WHEREAS, on June 11, 2020, Defendant Cadwell filed its Opposition (ECF 19);
                                                                                  3            WHEREAS, on June 11, 2020, Defendant COD filed a joinder to the Opposition (ECF
                                                                                  4   20);

                                                                                  5            WHEREAS, the deadline for the Plaintiffs a reply brief to the Opposition is currently set

                                                                                  6   for June 18, 2020;

                                                                                  7            WHEREAS, the undersigned parties desire to extend the deadline for the Plaintiffs to file

                                                                                  8   a reply brief to the Opposition by a period of two weeks, as counsel the Plaintiffs require

                                                                                  9   additional time due to deadlines in other cases and time for the clients to review and approve the
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   reply;

                                                                                 11            WHEREAS, this is the parties’ first request for extension of these deadlines and the
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   request is not made in bad faith or to delay these proceedings unnecessarily.
                                                      702.382.2101




                                                                                 13            NOW, THEREFORE, the parties hereby stipulate and agree to the following and seek

                                                                                 14   Court approval of the same:

                                                                                 15            IT IS HEREBY STIPULATED AND AGREED that the Plaintiffs shall file its oppositions

                                                                                 16   to the Motions on or before July 2, 2020.
                                                                                 17   Dated this 18th day of June, 2020.                Dated this 18th day of June, 2020.
                                                                                 18

                                                                                 19                                               ORDER
                                                                                 20            Good cause appearing, IT IS HEREBY ORDERED that the parties' amended stipulation
                                                                                       to extend the time for the Brennans to file a reply in support of their motion to remand [ECF
                                                                                 21    No. 24] is GRANTED and the parties' original stipulation to extend time [ECF No. 23] is
                                                                                 22    DENIED as moot. The Brennans have until July 2, 2020, to file any reply in support of their
                                                                                       motion to remand.
                                                                                 23

                                                                                 24                                                        ___________________________________
                                                                                                                                           U.S. District Judge Jennifer A. Dorsey
                                                                                 25                                                        Dated: June 19, 2020
                                                                                 26

                                                                                 27
                                                                                 28
                                                                                                                                       2
